DETAILED ACTION 
Continued Examination Under 37 CFR 1.114 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 02/23/2022 has been entered.  
Status of Claims
2.	Claims 1 and 6-13 have been amended, claim 19 has been cancelled. Claims 1-18 are pending in the application, of which claims 1, 7 and 13 are in independent form and these claims (1-18) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below.


Response to the Amendments
3.	(A).	Duplicate Claim Warning: Due the amendment to the claims 7 and 13 the duplicate claim warning has been withdrawn.
(B).	Regarding art rejection: Due to filing of the RCE previous rejection to claims 1-19 have been withdrawn. In regards to claims 1-18 Applicants arguments are not persuasive; further, Applicants' amendment necessitated new grounds of rejections presented in the following art rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4.	Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended claim 1 e.g. recites “autonomously generating an ontology instance based on the ontology library deployed to the IoT system” is not described in the specification of the application. The amended claims 7 and 13 recites those same features as in amended claim 1, and is rejected for the same reason. 
Claim limitations may render the claim broad when the claim covers all means or methods of performing a function, resolving a problem, or achieving a result. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. To satisfy the enablement requirement of § 112, ¶(a), the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation”.

Claim Rejections – 35 USC §103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claim 1-18 is rejected under 35 U.S.C. 103 as being unpatentable over Muhammad et al. (“A User-Centric Knowledge Creation Model in a Web of Object-Enabled Internet of Things Environment”[NPL Document]  -herein after Muhammad) in view of Michel Dufresne (US Patent Pub. No. 9372684 B1 herein after Dufresne).
Per claim 1: 
Muhammad discloses:
A method of ontology model based application development (At least see Abstract: a conceptual sematic ontology model has been developed), comprising: 
defining, an ontological model (At least see page:24079, ¶[05] - At the beginning, domain and scope for development of the semantic ontology were defined); 
generating, autonomously by an ontology-library generator, an ontology library based on the ontological model (At least see top of page: 24074 - virtual world knowledge and service logistic model are synchronized to create a WoO-enabled knowledge base environment. Selecting, binding and running features of virtual world knowledge in the WoO system dynamically generates service knowledge at the service level. Monitoring and analyzing context information, collecting environment status and the user location for VOs and CVOs are the key functionalities in a knowledge creation model); 
deploying, the ontology library to an Internet of Things (“IoT”) system (At least see page: 20473, ¶[01] -a knowledge-based functional model include context monitoring, decision making, CVO, inference, knowledge base and learning modules, as shown in Figure 14. The context monitoring is responsible for monitoring the context associated with the request. Context is monitored in terms of context parameters that enable the system to be aware. The context parameters include the information of the schedule, location, user interest, associated VOs and CVOs at a specific time and location. Based on the fact that context awareness means changes in the situation, the CVO performs autonomously, also see page: 24062, ¶[03] -The WoO service platform supports a dynamic mechanism to compose the user-centered IoT service in conjunction with the semantic ontology indicating a partial or full relationship among VOs. Thus, the orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications); 
autonomously generating an ontology instance based on the ontology library deployed to the IoT system (At least see page: 20473, ¶[01] -a knowledge-based functional model include context monitoring, decision making, CVO, inference, knowledge base and learning modules, as shown in Figure 14. The context monitoring is responsible for monitoring the context associated with the request. Context is monitored in terms of context parameters that enable the system to be aware. The context parameters include the information of the schedule, location, user interest, associated VOs and CVOs at a specific time and location. Based on the fact that context awareness means changes in the situation, the CVO performs autonomously, also page: 24059, ¶[03] -Combining the VO information and attributes for service composition in WoO increases the scope of IoT services. The user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository. WoO allows objects to collaborate and be harmonized in a semantic ontology); 
modifying, an IoT application based on the ontology instance (At least see Abstract: -
 functionalities of multiple virtual objects are combined with service rules to form composite virtual objects that offer context-aware knowledge-based services, where context awareness plays an important role in enabling automatic modification of the system to reconfigure the services based on the context. Converting the raw data into meaningful information and connecting the information to form the knowledge and storing and reusing the objects in the knowledge base can both be expressed by semantic ontology); and  
10managing, by the IoT application, the IoT system utilizing the IoT application (At least see page: 24062 ¶[03] -orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications).

Muhammad sufficiently discloses an ontology library in the method as set forth above, but Muhammad does not explicitly discloses: wherein the ontology instance is derived from an IoT application executing within the IoT system.

However; Dufresne discloses:
5 wherein the ontology instance is derived from an IoT application executing within the IoT system (At least see Col. 2:16-33 ontology may include information indicating attributes for a set of applications. Examples of the attributes include, but are not limited to, classes, properties, and axioms. An instance of the ontology may be obtained, which corresponds to an application of the set of applications).


Per claim 2: 
Muhammad discloses:
defined ontological model is composed of a plurality of ontological models (At least see page: 24066, ¶[03] - Device and resource models are implemented using a semantic ontology to abstract the physical devices as well as to control them according to the resource model. These models are interrelated with each other to create VOs on the WoO platform that enable flexible creation of user-centric IoT service model).  
	
15 Per claim 3: 
Muhammad discloses:
ontological model is defined by an autonomous system (At least see page:24079, ¶[05] - domain and scope for development of the semantic ontology were defined).  

Per claim 4: 
Muhammad discloses:
ontological model is defined by a machine learning system (At least see page: 24059, ¶[03] - user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository, also see FIG. 14 with related text).  

Per claim 5: 
Muhammad discloses:
generated ontology library is configured for an embedded IoT application (At least see pages: 24055-24056 ¶[05] –a virtual world knowledge creation model that synchronizes the .  

Per claim 6: 
Muhammad discloses:
generated ontology library is configured for a 25cloud based IoT application (At least see pages: 24057-24058 - WoO facilitates smart distributed applications that combine from different domains. In order to facilitate simple development, deployment and operation of smart distributed applications).  

Per claim 7: 
Muhammad discloses:
A system of ontology model based application development (At least see Abstract: a conceptual sematic ontology model has been developed), comprising: a processor configured to: 
define an ontological model (At least see page:24079, ¶[05] - At the beginning, domain and scope for development of the semantic ontology were defined); 
generate, autonomously by an ontology-library generator, an ontology library based on the ontological model (At least see top of page: 24074 - virtual world knowledge and service logistic model are synchronized to create a WoO-enabled knowledge base environment. Selecting, binding and running features of virtual world knowledge in the WoO system dynamically generates service knowledge at the service level. Monitoring and analyzing context information, collecting environment status and the user location for VOs and CVOs are the key functionalities in a knowledge creation model);   
deploy, the ontology library to an Internet of Things (“IoT”) system (At least see page: 20473, ¶[01] -a knowledge-based functional model include context monitoring, decision making, CVO, inference, knowledge base and learning modules, as shown in Figure 14. The context monitoring is responsible for monitoring the context associated with the request. Context is monitored in terms of context parameters that enable the system to be aware. The context parameters include the information of the schedule, location, user interest, associated VOs and CVOs at a specific time and location. Based on the fact that context awareness means changes in the situation, the CVO performs autonomously, also see page: 24062, ¶[03] -The WoO service platform supports a dynamic mechanism to compose the user-centered IoT service in conjunction with the semantic ontology indicating a partial or full relationship among VOs. Thus, the orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for ;  20WO 2019/014101PCT/US2018/041233 
autonomously generate an ontology instance based on the ontology library deployed to the IoT system (At least see page: 20473, ¶[01] -a knowledge-based functional model include context monitoring, decision making, CVO, inference, knowledge base and learning modules, as shown in Figure 14. The context monitoring is responsible for monitoring the context associated with the request. Context is monitored in terms of context parameters that enable the system to be aware. The context parameters include the information of the schedule, location, user interest, associated VOs and CVOs at a specific time and location. Based on the fact that context awareness means changes in the situation, the CVO performs autonomously, also page: 24059, ¶[03] -Combining the VO information and attributes for service composition in WoO increases the scope of IoT services. The user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository. WoO allows objects to collaborate and be harmonized in a semantic ontology); 
modify an IoT application based on the ontology instance (At least see Abstract: -
 functionalities of multiple virtual objects are combined with service rules to form composite virtual objects that offer context-aware knowledge-based services, where context awareness plays an important role in enabling automatic modification of the system to reconfigure the services based on the context. Converting the raw data into meaningful information and connecting the information to form the knowledge and storing and reusing the objects in the knowledge base can both be expressed by semantic ontology); and 
manage the IoT system utilizing the IoT application (At least see page: 24062 ¶[03] -orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications).  

Muhammad sufficiently discloses an ontology library in the method as set forth above, but Muhammad does not explicitly discloses: wherein the ontology instance is derived from an IoT application executing within the IoT system.

However; Dufresne discloses:
5 wherein the ontology instance is derived from an IoT application executing within the IoT system (At least see Col. 2:16-33 ontology may include information indicating attributes for a set of applications. Examples of the attributes include, but are not limited to, classes, ).
 It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dufresne into Muhammad’s invention because providing ontology-configurable computer programs and/or supplemental functionalities for computer programs via ontology instances. As an example, an application (and/or a computer program thereof) may be supplemented with additional functionalities, e.g., for specializing a business application in a particular domain of interest, without having to modify the application code of the application (and/or without having to recompile such application code to recreate an "updated" version of the executable), to achieve this, for example, a business application may utilize at runtime supplemental information as at least part of its working memory as once suggested by Dufresne (please see Col.2:1-15).

5 Per claim 8: 
Muhammad discloses:
defined ontological model is composed of a plurality of ontological models (At least see page: 24066, ¶[03] - Device and resource models are implemented using a semantic ontology to abstract the physical devices as well as to control them according to the resource model. These models are interrelated with each other to create VOs on the WoO platform that enable flexible creation of user-centric IoT service model).  

Per claim 9: 
Muhammad discloses:
autonomously define the ontological model (At least see page:24079, ¶[05] - domain and scope for development of the semantic ontology were defined).  

Per claim 10: 
Muhammad discloses:
at least one machine-learning algorithm to define the ontological model (At least see page: 24059, ¶[03] - user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository, also see FIG. 14 with related text).  

Per claim 11: 
Muhammad discloses:
generated ontology library is configured for an embedded IoT application (At least see pages: 24055-24056 ¶[05] –a virtual world knowledge creation model that synchronizes the virtual world knowledge model and the service logistic model to develop a knowledge-based smart IoT environment).  

Per claim 12: 
Muhammad discloses:
generated ontology library is configured for a 25cloud based IoT application (At least see pages: 24057-24058 - WoO facilitates smart distributed applications that combine from different domains. In order to facilitate simple development, deployment and operation of smart distributed applications).  

20 Per claim 13: 
Muhammad discloses:
A system for ontology model based application development (At least see Abstract: a conceptual sematic ontology model has been developed), comprising: 
a network computer (At least see page: 24070, ¶[01] -WoO, service composition brings underlying services all together to create a new generation of smart applications over intelligent networked devices), including: 
a transceiver that communicates over a network (At least see page: 24057, ¶[02] -system designed by the SENSEI project to provide network and information management service for enabling reliable and efficient context information to be used in wireless sensor and actuator networks); 
a memory that sores at least an instruction set (At least see FIG. 10 with associated text); and 
one or more processor devices which execute instructions to perform actions (At least see FIG. 10 with associated text), including:  
defining, an ontological model (At least see page:24079, ¶[05] - At the beginning, domain and scope for development of the semantic ontology were defined); 
generating, autonomously by an ontology-library generator, an ontology library based on the ontological model (At least see top of page: 24074 - virtual world knowledge and service logistic model are synchronized to create a WoO-enabled knowledge base environment. Selecting, binding and running features of virtual world knowledge in the WoO system dynamically generates service knowledge at the service level. Monitoring and analyzing context information, collecting environment status and the user location for VOs and CVOs are the key functionalities in a knowledge creation model); 
deploying, the ontology library to an Internet of Things (“IoT”) system (At least see page: 20473, ¶[01] -a knowledge-based functional model include context monitoring, decision making, CVO, inference, knowledge base and learning modules, as shown in Figure 14. The context monitoring is responsible for monitoring the context associated with the request. Context is monitored in terms of context parameters that enable the system to be aware. The context parameters include the information of the schedule, location, user interest, associated VOs and CVOs at a specific time and location. Based on the fact that context awareness means changes in the situation, the CVO performs autonomously, also see page: 24062, ¶[03] -The WoO service platform supports a dynamic mechanism to compose the user-centered IoT service in conjunction with the semantic ontology indicating a partial or full relationship among VOs. Thus, the orchestration functions for user-centered IoT services on the WoO platform could be designed through a semantic ontology web service concept. The WoO specifies and develops mechanisms for creating, composing, deploying and managing objects, and provides an aggregation of services usable in applications); 
autonomously generating an ontology instance based on the ontology library deployed to the IoT system (At least see page: 20473, ¶[01] -a knowledge-based functional model include context monitoring, decision making, CVO, inference, knowledge base and learning modules, as shown in Figure 14. The context monitoring is responsible for monitoring the context associated with the request. Context is monitored in terms of context parameters that enable the system to be aware. The context parameters include the information of the schedule, location, user interest, associated VOs and CVOs at a specific time and location. Based on the fact that context awareness means changes in the situation, the CVO performs autonomously, also page: 24059, ¶[03] -Combining the VO information and attributes for service composition in WoO increases the scope of IoT services. The user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository. WoO allows objects to collaborate and be harmonized in a semantic ontology); 
modifying, an IoT application based on the ontology instance (At least see Abstract: -
 functionalities of multiple virtual objects are combined with service rules to form composite virtual objects that offer context-aware knowledge-based services, where context awareness plays an important role in enabling automatic modification of the system to reconfigure the services based on the context. Converting the raw data into meaningful information and connecting the information to form the knowledge and storing and reusing the objects in the knowledge base can both be expressed by semantic ontology); and  
10managing, by the IoT application, the IoT system utilizing the IoT application (At least see page: 24062 ¶[03] -orchestration functions for user-centered IoT services on the WoO .

Muhammad sufficiently discloses an ontology library in the method as set forth above, but Muhammad does not explicitly discloses: wherein the ontology instance is derived from an IoT application executing within the IoT system.

However; Dufresne discloses:
5 wherein the ontology instance is derived from an IoT application executing within the IoT system (At least see Col. 2:16-33 ontology may include information indicating attributes for a set of applications. Examples of the attributes include, but are not limited to, classes, properties, and axioms. An instance of the ontology may be obtained, which corresponds to an application of the set of applications).
 It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dufresne into Muhammad’s invention because providing ontology-configurable computer programs and/or supplemental functionalities for computer programs via ontology instances. As an example, an application (and/or a computer program thereof) may be supplemented with additional functionalities, e.g., for specializing a business application in a particular domain of interest, without having to modify the application code of the application (and/or without having to recompile such application code to recreate an "updated" version of the executable), to achieve this, for example, a business application may utilize at runtime supplemental information as at least part of its working memory as once suggested by Dufresne (please see Col.2:1-15).

Per claim 14: 
Muhammad discloses:
defined ontological model is composed of a plurality of ontological models (At least see page: 24066, ¶[03] - Device and resource models are implemented using a semantic ontology to abstract the physical devices as well as to control them according to the resource model. These models are interrelated with each other to create VOs on the WoO platform that enable flexible creation of user-centric IoT service model).  

Per claim 15: 
Muhammad discloses:
ontological model is defined by an autonomous system (At least see page:24079, ¶[05] - domain and scope for development of the semantic ontology were defined).  

Per claim 16: 
Muhammad discloses:
ontological model is defined by a machine learning system (At least see page: 24059, ¶[03] - user-centric service models can be defined from the service description through the collaboration and harmonization among multiple types of related objects stored in the object repository, also see FIG. 14 with related text).  

10 Per claim 17: 
Muhammad discloses:
generated ontology library is configured for an embedded IoT application (At least see pages: 24055-24056 ¶[05] –a virtual world knowledge creation model that synchronizes the virtual world knowledge model and the service logistic model to develop a knowledge-based smart IoT environment).  

Per claim 18: 
Muhammad discloses:
generated ontology library is configured for a 25cloud based IoT application (At least see pages: 24057-24058 - WoO facilitates smart distributed applications that combine from different domains. In order to facilitate simple development, deployment and operation of smart distributed applications).  

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        03/12/2022